 
 
I 
111th CONGRESS
1st Session
H. R. 435 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Pomeroy introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a 5-year extension of the credit for electricity produced from certain renewable resources. 
 
 
1.Short titleThis Act may be cited as the Renewable Energy Production Tax Credit Extension Act of 2009.  
2.5-year extension of credit for electricity produced from certain renewable resourcesSection 45(d) of the Internal Revenue Code of 1986 (relating to qualified facilities) is amended— 
(1)by striking 2010 each place it appears in paragraphs (1) and (8) and inserting 2015, 
(2)by striking 2011 each place it appears in paragraphs (2), (3), (4), (5), (6), (7) and (9) and inserting 2016, and 
(3)by striking 2012 in paragraph (11)(B) and inserting 2017. 
 
